The respondent was admitted to practice by this court on June 15, 1966. *756By order of this court dated January 24, 1985, respondent was suspended from the practice of law pending the further order of the court. In this proceeding, the petitioner moves pursuant to section 691.3 of the rules of this court (22 NYCRR) to impose discipline upon respondent based upon his disbarment in New Jersey. The respondent has submitted papers in response.
Respondent was found guilty by the Supreme Court of New Jersey of, inter alia, misappropriating approximately $56,000 of clients’ funds and was disbarred by order of that court dated November 12, 1986. Respondent did not deny the misconduct but had asked the Supreme Court of New Jersey to take into consideration certain mitigating circumstances.
The respondent has not raised any of the defenses enumerated in section 691.3 of the rules of this court (22 NYCRR), to wit, that the procedure in the foreign jurisdiction deprived him of due process, that there was an infirmity of proof, or that the imposition of discipline by this court would be unjust nor has he requested a hearing. The petitioner’s motion is therefore granted.
The respondent is adjudged guilty of serious professional misconduct. Accordingly, the respondent should be, and hereby is, disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law forthwith. Mollen, P. J., Mangano, Thompson, Bracken and Harwood, JJ., concur.